Dagnino v Key Bank (2021 NY Slip Op 06834)





Dagnino v Key Bank


2021 NY Slip Op 06834


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
COLLEEN D. DUFFY
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2018-12945
 (Index No. 50883/15)

[*1]Linda A. Dagnino, plaintiff, 
vKey Bank, etc., appellant, Village of Red Hook, respondent, et al., defendant.


Smith Mazure Director Wilkins Young & Yagerman, P.C., New York, NY (Louise M. Cherkis of counsel), for appellant.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Key Bank appeals from an amended order of the Supreme Court, Dutchess County (Edward T. McLoughlin, J.), dated October 18, 2018. The amended order denied the motion of that defendant, denominated as one for leave to reargue and renew, but which was, in actuality, one for leave to reargue that branch of its prior motion which was for summary judgment on its cross claim for contractual indemnification against the defendant Village of Red Hook, which was denied in an order of the same court dated April 12, 2018.
ORDERED that the appeal is dismissed, without costs or disbursements.
Although the appellant characterizes its motion as one for leave to reargue and renew, that motion was not based upon new facts and was, therefore, a motion for leave to reargue, the denial of which is not appealable (see Olson v Russell, 35 AD3d 684). Accordingly, the appeal must be dismissed.
HINDS-RADIX, J.P., DUFFY, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court